EXHIBIT 32.1 CERTIFICATIONS OF CO-PRINCIPAL EXECUTIVE OFFICERS AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 1.The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 15, 2015 By: /s/ Chuck Schillings Chuck Schillings Co-Chief Executive Officer (Co-Principal Executive Officer) By: /s/ Alex Wang Alex Wang Co-Chief Executive Officer (Co-Principal Executive Officer) By: /s/ Fung Chi Kwong Fung Chi Kwong Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section906 has been provided to ZAP and will be retained by ZAP and furnished to the Securities and Exchange Commission or its staff upon request.
